Title: “F.B.”: Second Reply to Tom Hint, [23 December 1765]
From: Franklin, Benjamin
To: 


This is the second of Franklin’s letters that William Goddard reprinted in The Pennsylvania Chronicle, and Universal Advertiser, Feb. 9–16, 1767, and of which Franklin later acknowledged authorship. “Tom Hint” had responded to Franklin’s first letter in the Gazetteer of December 23. In answer to the demand that he put his own name “openly and fairly to his accusation,” the writer explained that “I am a mere phantom, created only for hinting to my country the danger it may be in from the disaffection of its children, but not at all concerned with individuals.” As to Franklin’s reminder “of the generous hospitality he [Tom Hint] personally met with in the country he has so unworthily abused,” “Mr. Hint” declared that “I never did taste of their hospitality”; and with regard to the public spirit of the Americans he recalled the ungenerous reception given to Lord Loudoun’s troops “by New Yorkers and Albanites”—an allusion to the hostility shown when the general had proposed to quarter troops in private houses.
  
To the Printer.
[December 23, 1765]
Your correspondent Tom Hint, who had roundly asserted, “that the most opulent inhabitants of America were of selfish mean dispositions, void of public spirit, and that they took every occasion (during the late war) of obstructing the King’s measures, &c.” repeats the charge in your paper of this day. “I did, says he, accuse in the lump the leading men of America, and their recent behaviour too fully proves the truth of my accusation.” To your reasoning readers it must be submitted, how far a recent fact, be it ever so true, can be said fully to prove, or even to prove at all, the truth of former distinct facts, with which it has no connexion. But since he can no otherwise prove his affirmative assertion, I will take upon me (what no man is obliged to do) to prove my negation. I say then, that it is notorious the last war was begun, not for “the immediate protection” of the Americans, but for the protection of the British trade, carried on with British manufactures among the Indians in America: that the aids, granted yearly to the Crown, in dutiful compliance with its requisitions, by the several American assemblies, for maintaining that war, must have been granted by the influence of the leading men there; and that the most opulent inhabitants, as their taxes towards those aids were in proportion to their opulence, must therefore have contributed voluntarily and largely to the support of the King’s measures: that the colonies accordingly raised, cloathed, and paid near 25,000 men, for several years during that war, an expence far beyond their proportion. That the then minister, Mr. Pitt, was so fully sensible of this, that he recommended them to Parliament, as “meriting” some consideration for the “zeal (these are his words) active vigour and strenuous efforts” they had shewn and exerted from year to year: that the Parliament accordingly granted them yearly a bounty of £200,000 for several years, to be divided among them—not as a reimbursement or satisfaction; for they exhibited no accounts, and it was but a very small part of their expence (which amounted to some millions) but as an honourable and substantial acknowledgment of their services. For the truth of this I refer to the votes of the House of Commons of that time. These are indubitable proofs, that Mr. Hint can not only give the lie direct (as he expresses it) but that he can make it too. The single instance he hints at, as a proof of his accusation, viz. the dispute between the inhabitants of New York and the soldiery, concerning the quartering of troops by force on private houses; a thing odious to all Englishmen, inconsistent with their rights as such, and contrary to law, it is not to be wondered at if they refused to submit to it, or submitted to it unwillingly. Where a real necessity appears, no good man would refuse to shelter and entertain a soldier; but officers should take care how they create such necessity, by injudicious and unequal distributions of the troops, or with a wilful design of harassing and oppressing the King’s subjects, in order to extort emoluments to themselves.
If Mr. Hint thinks it prudent to enter into a more minute discussion of this point, I shall not be backward: In the mean time he will please to accept hint for hint. I am content to take his word for what he says of himself, “That though he lived many years in America, he never did taste of their hospitality;” and I frankly own, that he is then neither the man, nor of the order of men I took him to be. But I will, in return for his lie direct, tell him one plain truth, viz. That there never came a stranger from Britain or Ireland, to any part of British America, and particularly to New-York, with the least appearance of a gentleman, who did not taste at least, if not experience fully, the American hospitality; unless he made his first appearance there (as too many of Mr. HINT’s countrymen do) under the misfortune of an infamous character. And for proof of this plain truth, if it needs any, I refer to all the officers of the army, merchants, or other gentlemen, who have at any time had occasion to visit that part of the world (Mr. Thomas Hint only and alone excepted.) With him I shall drop all dispute about the opposition to the Stamp Act, and for the reason he gives, “That matter being now before the most respectable assembly in the world”; long may they continue so! I will only say, that a warm concern for what the Americans deem the indefeasible right of Englishmen, the power of granting their own money to the crown, however improperly or mistakenly they may have asserted that right, ought to, and will entitle them to some regard from every considerate Briton: And that their bleeding so freely through the whole war, both in their persons and purses, for the common cause, will, with all reasonable people, sufficiently evince, that their refusal to pay that tax, is neither from “selfishness, mean dispositions, ingratitude, or want of public spirit,” as Mr. Hint would have us believe; but from a strong sense of liberty, a public spirit that despises all selfish private considerations, and thence a determination to risque every thing rather than submit voluntarily to what they deem an unconstitutional exertion of power. If they are mistaken, ’tis their misfortune, not their fault. Your most celebrated writers on the constitution, your Seldens, your Lockes, and your Sidneys, have reasoned them into this mistake: Let your Grenville’s and your R----lls, if they can, reason them out of it. But keep your soldiers to join with theirs against your and their enemies: For military arguments, used in a political controversy, though they may silence, are extremely improper to convince.
F. B.
